                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION



    D’ANDRE M. ALEXANDER,                        4:16-cv-12069


                  Plaintiff,
                                             Hon. Terrence G. Berg
        v.

    ANN HOFFMAN, et al.                 ORDER CONDITIONALLY
                                         APPOINTING COUNSEL,
                  Defendants.
                                          DENYING WITHOUT
                                        PREJUDICE MOTION FOR
                                         TRIAL DATE AND CASE
                                       MANAGEMENT ORDER, AND
                                            STAYING CASE
 

       Plaintiff D’Andre M. Alexander, presently in the custody of the

Michigan Department of Corrections, filed this pro se civil rights lawsuit

against several members of the Saginaw Correctional Facility staff on

June 6, 2016. In the aftermath of extensive motion practice, Plaintiff’s

case has been narrowed to two remaining claims: (1) that Defendant Ann

Hoffman falsified a misconduct report in retaliation for prior grievances

filed by Plaintiff; and (2) that Defendant Scotty Freed refused to provide

evidence Plaintiff requested to build his defense against a misconduct

charge in prison. On March 25, 2019, the Honorable Mona K. Majzoub,
who primarily handled pretrial matters in this case, certified that

pretrial proceedings are now complete. And on April 1, 2019, Plaintiff

asked the Court to set this case for trial and issue a case management

order. See ECF No 75.

     The Court agrees that this case is ripe for trial but finds that

Plaintiff, as well as the Court, would be well served by appointing an

attorney to assist Plaintiff in litigating these remaining claims. Unlike in

criminal cases, there is no constitutional or statutory right to the

appointment of counsel in civil cases. See Lavado v. Keohane, 992 F.2d

601, 605–06 (6th Cir. 1993). Our Court, however, has a procedure by

which judges may refer cases to a Pro Bono Committee that will identify

members of the bar willing to assist in pro se cases where appointing

counsel would be beneficial. Here, the Court finds that appointing

counsel would be beneficial in assisting the Plaintiff and the factfinder in

adjudicating this matter in an efficient and just manner. Accordingly, the

Court will conditionally grant Plaintiff appointment of counsel, provided

that the Pro Bono Committee is able to successfully identify an attorney

to assist Plaintiff. If the Committee is unable to assign counsel, counsel




                                     2
 
will not be appointed, and Plaintiff may proceed pro se or retain counsel

at his own expense.

                            CONCLUSION

     It is ORDERED that this case is REFERRED to the Eastern

District of Michigan’s Pro Bono Committee, which is directed to respond

to this Order within 60 days as to whether it has identified an attorney

to handle this case. It is further ORDERED that Plaintiff’s motion for a

trial date and case management order (ECF No. 75) is DENIED

WITHOUT PREJUDICE and may be refiled once the Court determines

whether the Pro Bono Committee has been able to assign Plaintiff

counsel. In the interim, and until such as time as the Pro Bono

Committee either appoints counsel or determines that counsel cannot be

appointed, this case is STAYED.

 

     SO ORDERED.


Dated: April 19, 2019             s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  UNITED STATES DISTRICT JUDGE



 


                                   3
 
